Title: James Madison to Jesse B. Harrison, 15 August 1828
From: Madison, James
To: Harrison, Jesse B.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Aug 15. 1828
                            
                        
                        
                        I recd. in due time your letter of the 3d. Ult: the contents of which were made known to the Visitors of the
                            University. It was my intention to have acknowledged it before I left the Spot, but the arrangement made for the Chair of
                            Ant: Languages, vacated by Mr Long being one of the very last acts of the Board, it was put out of my power, by the
                            fatigue of a long Session & the hurry of my departure. And since my return, a constant succession, with an
                            accumulation during my protracted absence, of demand on my attention, have had a like effect.
                        What I am now to communicate is that the Board, in its anxiety to replace Mr. Long in the fullest sense of
                            the term, adopted the expedient, of appointing for one year, one of his most advanced pupils, and of adding to the field
                            of choice at home, the chance of obtaining a Successor from that which had furnished, Mr. Long; a negociation, having that
                            object being directed by the Board. I wished to give you this information, not only as a mark of my respect, but as a more
                            exact view of the course taken by the Board of Visitors, than you might derive from any other source.
                        I avail myself of the occasion, to thank you, Sir, for the copy with which I was Favd., of your address to
                            the Literary & Philos. Society of Hampden Sydney College: I read with much pleasure, the instructive &
                            interesting observations with which it abounds, on the very important subject which led to them. I pray you to accept
                            Sir, assurance of my esteem, & my cordial salutations
                        
                        
                            
                                J M
                            
                        
                    